Exhibit 10.01







NEXTFIT, INC.




INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of ____________
2010, between NextFit, Inc., a Nevada corporation (the “Company”), and
_________________ (the “Indemnitee”).




R E C I T A L S




WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as the Indemnitee, to serve the Company and its
related entities;




WHEREAS, the Company’s Articles of Incorporation (the “Articles”) and Bylaws
(the “Bylaws”) provide for the indemnification to the maximum extent authorized
by Chapter 78 of the Nevada Revised Statutes (the “Statute”);




WHEREAS, the Company and the Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents, and other fiduciaries, the significant increases in the cost of such
insurance, and the general reductions in the coverage of such insurance;




WHEREAS, the Company and the Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents, and other fiduciaries to expensive litigation risks at the
same time as the availability and coverage of liability insurance has been
severely limited;




WHEREAS, in accordance with the authorization as provided by the Statute, the
Company may purchase and maintain a policy or policies of directors’ and
officers’ liability insurance (“D&O Insurance”), covering certain liabilities
which may be incurred by its officers or directors in the performance of their
obligations to the Company; and




WHEREAS, in recognition of past services and in order to induce the Indemnitee
to continue to serve as an officer or director of the Company, the Company has
determined and agreed to enter into this agreement with the Indemnitee with
respect to the indemnification of, and the advancement of expenses to, the
Indemnitee to the maximum extent permitted by law.




NOW, THEREFORE, in consideration of the Indemnitee’s service as an officer or
director after the date hereof, the parties hereto agree as follows:




1.

CERTAIN DEFINITIONS.




(a)

“Change in Control” shall mean, and shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or group acting in concert, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the total voting power represented by the
Company’s then outstanding Voting Securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two thirds (2/3rds) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, (iii) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation
other than a merger or consolidation which would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of the Company’s assets.




(b)

“Claim” shall mean with respect to a Covered Event: any threatened, pending or
completed action, suit, proceeding or alternative dispute resolution mechanism,
or any hearing, inquiry or investigation that the Indemnitee in good faith
believes might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other.





--------------------------------------------------------------------------------

(c)

References to the “Company” shall include, in addition to NextFit, Inc., any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which NextFit, Inc. (or any of its wholly owned
subsidiaries) is a party which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents, or fiduciaries, so that if the Indemnitee is or was a director, officer,
employee. agent or fiduciary of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, officer.
employee, agent or fiduciary of another corporation, partnership, joint venture.
employee benefit plan, trust or other enterprise, the Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as an Indemnitee would have with respect to
such constituent corporation if its separate existence had continued.




(d)

“Covered Event” shall mean any event or occurrence related to the fact that the
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or any subsidiary of the Company, or is or was serving at the request
of the Company as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise, or by reason
of any action or inaction on the part of the Indemnitee while serving in such
capacity.




(e)

“Expenses” shall mean any and all expenses (including attorneys’ fees and all
other costs, expenses and obligations incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, to be a witness in or to participate in, any action, suit,
proceeding, alternative dispute resolution mechanism, hearing, inquiry or
investigation), judgments, fines, penalties, damages and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of any Claim and any federal,
state, local, or foreign taxes imposed on the Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement.




(f)

“Expense Advance” shall mean a payment to the Indemnitee pursuant to Section 3
below of Expenses in advance of the settlement of or final judgement in any
action, suit, proceeding or alternative dispute resolution mechanism, hearing,
inquiry, or investigation, which constitutes a Claim.




(g)

“Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) below, who shall not
have otherwise performed services for the Company or the Indemnitee within the
last three (3) years (other than with respect to matters concerning the rights
of the Indemnitee under this Agreement, or of other Indemnitees under similar
indemnity agreements).




(h)

References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on the Indemnitee
with respect to an employee benefit plan; and references to “serving at the
request of the Company” shall include any service as a director, officer,
employee, agent, or fiduciary of the Company which imposes duties on, or
involves services by, such director, officer, employee, agent, or fiduciary with
respect to an employee benefit plan, its participants, or its beneficiaries; and
if the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, the Indemnitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to in this
Agreement.




(i)

“Reviewing Party” shall mean, subject to the provisions of Section 2(d) below,
any person or body appointed by the Board of Directors in accordance with
applicable law to review the Company’s obligations hereunder and under
applicable law, which may include a member or members of the Company’s Board of
Directors, Independent Legal Counsel any other person or body not a party to the
particular Claim for which the Indemnitee is seeking indemnification.




(j)

“Section” refers to a section of this Agreement unless otherwise indicated.




(k)

“Voting Securities” shall mean any securities of the Company that vote generally
in the election of directors.




2.

INDEMNIFICATION.




(a)

Indemnification of Expenses. Subject to the provisions of Section 2(b) below,
the Company shall indemnify the Indemnitee for Expenses to the fullest extent
permitted by law if the Indemnitee was or is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any Claim (whether by reason of or arising in part out of a
Covered Event), including all interest, assessments, and other charges paid or
payable in connection with or in respect of such Expenses.





2




--------------------------------------------------------------------------------

(b)

Review of Indemnification Obligations. Notwithstanding the foregoing, in the
event any Reviewing Party shall have determined (in a written opinion, in any
case in which Independent Legal Counsel is the Reviewing Party) that the
Indemnitee is not entitled to be indemnified hereunder under applicable law, (i)
the Company shall have no further obligation under Section 2(a) above to make
any payments to the Indemnitee not made prior to such determination by such
Reviewing Party, and (ii) the Company shall be entitled to be reimbursed by the
Indemnitee (who hereby agrees to reimburse the Company) for all Expenses
theretofore paid to the Indemnitee to which the Indemnitee is not entitled
hereunder under applicable law; provided, however, that if the Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that the Indemnitee is entitled to be
indemnified hereunder under applicable law, any determination made by any
Reviewing Party that the Indemnitee is not entitled to be indemnified hereunder
under applicable law shall not be binding and the Indemnitee shall not be
required to reimburse the Company for any Expenses theretofore paid in
indemnifying the Indemnitee until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed). The Indemnitee’s obligation to reimburse the Company for any
Expenses shall be unsecured and no interest shall be charged thereon.




(c)

Indemnitee Rights on Unfavorable Determination; Binding Effect. If any Reviewing
Party determines that the Indemnitee substantively is not entitled to be
indemnified hereunder in whole or in part under applicable law, the Indemnitee
shall have the right to commence litigation seeking an initial determination by
the court or challenging any such determination by such Reviewing Party or any
aspect thereof, including the legal or factual bases therefor, and, subject to
the provisions of Section 15 below, the Company hereby consents to service of
process and to appear in any such proceeding. Absent such litigation, any
determination by any Reviewing Party shall be conclusive and binding on the
Company and the Indemnitee.




(d)

Selection of Reviewing Party; Change in Control. If there has not been a Change
in Control any Reviewing Party shall be selected by the Board of Directors, and
if there has been such a Change in Control (other than a Change in Control which
has been approved by a majority of the Company’s Board of Directors who were
directors immediately prior to such Change in Control), any Reviewing Party with
respect to all matters thereafter arising concerning the rights of the
Indemnitee to indemnification of Expenses under this Agreement or any other
agreement or under the Articles or the Bylaws as now or hereafter in effect, or
under any other applicable law, if desired by the Indemnitee, shall be
Independent Legal Counsel selected by the Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Company and the Indemnitee as to
whether and to what extent the Indemnitee would be entitled to be indemnified
hereunder under applicable law and the Company agrees to abide by such opinion.
The Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
Notwithstanding any other provision of this Agreement, the Company shall not be
required to pay Expenses of more than one Independent Legal Counsel in
connection with all matters concerning a single Indemnitee, and such Independent
Legal Counsel shall be the Independent Legal Counsel for any or all other
Indemnitees unless (i) the employment of separate counsel by one or more
Indemnitees has been previously authorized by the Company in writing, or (ii) an
Indemnitee shall have provided to the Company a written statement that such
Indemnitee has reasonably concluded that there may be a conflict of interest
between such Indemnitee and the other Indemnitees with respect to the matters
arising under this Agreement.




(e)

Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 10 below, to the extent that the Indemnitee has
been successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim, the
Indemnitee shall be indemnified against all Expenses incurred by the Indemnitee
in connection therewith.




3.

EXPENSE ADVANCES.




(a)

Obligation to Make Expense Advances. Upon receipt of a written undertaking by or
on behalf of the Indemnitee to repay such amounts if it shall ultimately be
determined that the Indemnitee is not entitled to be indemnified therefore by
the Company hereunder under applicable law, the Company shall make Expense
Advances to the Indemnitee.




(b)

Form of Undertaking. Any obligation to repay any Expense Advances hereunder
pursuant to a written undertaking by the Indemnitee shall be unsecured and no
interest shall be charged thereon.




(c)

Determination of Reasonable Expense Advances. The parties agree that for the
purposes of any Expense Advance for which the Indemnitee has made written demand
to the Company in accordance with this Agreement, all Expenses included in such
Expense Advance that are certified by affidavit of the Indemnitee’s counsel as
being reasonable shall be presumed conclusively to be reasonable.





3




--------------------------------------------------------------------------------

4.

PROCEDURES FOR INDEMNIFICATION AND EXPENSE ADVANCES.




(a)

Timing of Payments. All payments of Expenses (including without limitation
Expense Advances) by the Company to the Indemnitee pursuant to this Agreement
shall be made to the fullest extent permitted by law as soon as practicable
after written demand by the Indemnitee therefor is presented to the Company, but
in no event later than 30 business days after such written demand by the
Indemnitee is presented to the Company, except in the case of Expense Advances,
which shall be made no later than 10 business days after such written demand by
the Indemnitee is presented to the Company.




(b)

Notice / Cooperation by Indemnitee. The Indemnitee shall, as a condition
precedent to the Indemnitee’s right to be indemnified or the Indemnitee’s right
to receive Expense Advances under this Agreement, give the Company notice in
writing as soon as practicable of any Claim made against the Indemnitee for
which indemnification will or could be sought under this Agreement. Notice to
the Company shall be directed to the Chief Executive Officer of the Company at
the address shown on the signature page of this Agreement (or such other address
as the Company shall designate in writing to the Indemnitee). In addition, the
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within the Indemnitee’s power.




(c)

No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by this Agreement or applicable
law. In addition, neither the failure of any Reviewing Party to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that the Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under this Agreement under applicable law, shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief. In
connection with any determination by any Reviewing Party or otherwise as to
whether the Indemnitee is entitled to be indemnified hereunder under applicable
law, the burden of proof shall be on the Company to establish that the
Indemnitee is not so entitled.




(d)

Notice to Insurers. If, at the time of the receipt by the Company of a notice of
a Claim pursuant to Section 4(b) above, the Company has liability insurance in
effect which may cover such Claim, the Company shall give prompt notice of the
commencement of such Claim to the insurers in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
reasonably necessary action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Claim in accordance with the
terms of such policies.




(e)

Selection of Counsel. In the event the Company shall be obligated hereunder to
provide indemnification for or make any Expense Advances with respect to the
Expenses of any Claim, the Company, if appropriate, shall be entitled to assume
the defense of such Claim with counsel approved by the Indemnitee (which
approval shall not be unreasonably withheld) upon the delivery to the Indemnitee
of written notice of the Company’s election to do so. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this Agreement for any fees or expenses of separate counsel subsequently
retained by or on behalf of the Indemnitee with respect to the same Claim;
provided that, (i) the Indemnitee shall have the right to employ the
Indemnitee’s separate counsel in any such Claim at the Indemnitee’s expense and
(ii) if (A) the employment of separate counsel by the Indemnitee has been
previously authorized by the Company, (B) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of the Indemnitee’s separate counsel shall be Expenses for which the Indemnitee
may receive indemnification or Expense Advances hereunder.




5.

ADDITIONAL INDEMNIFICATION RIGHTS; NONEXCLUSIVITY.




(a)

Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Articles,
the Bylaws, or by statute. In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
Nevada corporation to indemnify a member of its board of directors or all
officer, employee, agent or fiduciary, it is the intent of the parties hereto
that the Indemnitee shall enjoy by this Agreement the greater benefits afforded
by such change. In the event of any change in any applicable law, statute or
rule which narrows the right of a Nevada corporation to indemnify a member of
its board of directors or an officer, employee, agent or fiduciary, such change,
to the extent not otherwise required by such law, statute or rule to be applied
to this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder except as set forth in Section 10(a) below.





4




--------------------------------------------------------------------------------

(b)

Nonexclusivity. The indemnification and the payment of Expense Advances provided
by this Agreement shall be in addition to any rights to which the Indemnitee may
be entitled under the Company’s Articles, Bylaws, any other agreement, any vote
of stockholders or disinterested directors, the Statute, or otherwise. The
indemnification and the payment of Expense Advances provided under this
Agreement shall continue as to the Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though subsequent thereto the
Indemnitee may have ceased to serve in such capacity.




6.

NO DUPLICATION OF PAYMENTS. The Company shall not be liable under this Agreement
to make any payment in connection with any Claim made against the Indemnitee to
the extent the Indemnitee has otherwise actually received payment (under any
insurance policy, provision of the Company’s Articles, Bylaws or otherwise) of
the amounts otherwise payable hereunder.




7.

PARTIAL INDEMNIFICATION. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion of such Expenses to which the Indemnitee is entitled.




8.

MUTUAL ACKNOWLEDGMENT. Both the Company and the Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. The Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify the Indemnitee.




9.

LIABILITY INSURANCE. To the extent the Company maintains liability insurance
applicable to directors, officers, employees, agents or fiduciaries (which the
Company is not obligated to obtain), the Indemnitee shall be covered by such
policies in such a manner as to provide the Indemnitee the same rights and
benefits as are provided to the most favorably insured of the Company’s
directors, if the Indemnitee is a director; or of the Company’s officers, if the
Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, agents or fiduciaries, if the Indemnitee is not an
officer or director but is a key employee, agent or fiduciary.




10.

EXCEPTIONS. Notwithstanding any other provision of this Agreement, the Company
shall not be obligated pursuant to the terms of this Agreement:




(a)

Excluded Action or Omissions. To indemnify or make Expense Advances to the
Indemnitee with respect to Claims arising out of acts, omissions, or
transactions for which the Indemnitee is prohibited from receiving
indemnification under applicable law.




(b)

Claims Initiated by Indemnitee. To indemnify or make Expense Advances to the
Indemnitee with respect to Claims initiated or brought voluntarily by the
Indemnitee and not by way of defense, counterclaim or cross-claim except (i)
with respect to actions or proceedings brought to establish or enforce a right
to indemnification under this Agreement or any other agreement or insurance
policy or under the Company’s Articles or Bylaws now or hereafter in effect
relating to Claims for Covered Events, (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim, or (iii) as
otherwise required under the Statute, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, Expense
Advances, or insurance recovery, as the case may be.




(c)

Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred by the
Indemnitee with respect to any action instituted (i) by the Indemnitee to
enforce or interpret this Agreement, if a court having jurisdiction over such
action determines as provided in Section 13 below that each of the material
assertions made by the Indemnitee as a basis for such action was not made in
good faith or was frivolous, or (ii) by or in the name of the Company to enforce
or interpret this Agreement, if a court having jurisdiction over such action
determines as provided in Section 13 below that each of the material defenses
asserted by the Indemnitee in such action was made in bad faith or was
frivolous.




(d)

Claims Under Section 16(b). To indemnify the Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by the Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.




11.

COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which shall constitute an original.





5




--------------------------------------------------------------------------------

12.

BINDING EFFECT; SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request. Notwithstanding anything herein to the
contrary, the Company may assign this Agreement without the consent of the
Indemnitee; however, the Indemnitee may not assign this Agreement without the
express written consent of the Company.




13.

EXPENSES INCURRED IN ACTION RELATING TO ENFORCEMENT OR INTERPRETATION. In the
event that any action is instituted by the Indemnitee pursuant to this Agreement
or under any liability insurance policies maintained by the Company to enforce
or interpret any of the terms hereof or thereof, the Indemnitee shall be
entitled to be indemnified for all Expenses incurred by the Indemnitee with
respect to such action (including, without limitation, attorneys’ fees),
regardless of whether the Indemnitee is ultimately successful in such action,
unless as a part of such action a court having jurisdiction over such action
makes a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that each of the material assertions made by the
Indemnitee as a basis for such action was not made in good faith or was
frivolous; provided, however, that until such final judicial determination is
made, the Indemnitee shall be entitled under Section 3 above to receive payment
of Expense Advances hereunder with respect to such action. In the event of an
action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, the Indemnitee shall be
entitled to be indemnified for all Expenses incurred by the Indemnitee in
defense of such action (including without limitation costs and expenses incurred
with respect to the Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action a court having jurisdiction over such
action makes a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that each of the material defenses
asserted by the Indemnitee in such action was made in bad faith or was
frivolous; provided, however, that until such final judicial determination is
made, the Indemnitee shall be entitled under Section 3 above to receive payment
of Expense Advances hereunder with respect to such action.




14.

PERIOD OF LIMITATIONS. No legal action shall be brought and no cause of action
shall be asserted by or in the right of the Company against the Indemnitee, the
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.




15.

NOTICES. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand or overnight delivery service and signed for by the Company addressed, on
the date of such delivery, or (ii) if mailed by domestic certified or registered
mail with postage prepaid, on the third business day after the date postmarked.
Addresses for notice to either Company are as shown on the signature page of
this Agreement, or as subsequently modified by written notice.




16.

CONSENT TO JURISDICTION. The Company and the Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Utah for all purposes
in connection with any action or proceeding which arises out of or relates to
this Agreement.




17.

SEVERABILITY. The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including without
limitation each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.




18.

CHOICE OF LAW. This Agreement, and all rights, remedies, liabilities, powers and
duties of the parties to this Agreement, shall be governed by and construed in
accordance with the laws of the State of Nevada as applied to contracts between
Nevada residents entered into and to be performed entirely in the State of
Nevada without regard to principles of conflicts of laws.




19.

SUBROGATION. In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.





6




--------------------------------------------------------------------------------

20.

AMENDMENT; TERMINATION. No amendment, modification, termination or cancellation
of this Agreement shall be effective unless it is in writing signed by both the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed to be or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.




21.

ENTIRE AGREEMENT. This Agreement sets forth the entire understanding between the
parties hereto and supersedes and merges all previous written and oral
negotiations. Commitments, understandings and agreements relating to the subject
matter hereof between the parties hereto.




22.

NO CONSTRUCTION AS EMPLOYMENT AGREEMENT. Nothing contained in this Agreement
shall be construed as giving the Indemnitee any right to be retained in the
employ of the Company or any of its subsidiaries or affiliated entities.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.







NEXTFIT, INC.







By:

________________________

Teri Sundh

CEO




235 W. Sego Lily Dr., 2nd Floor

Sandy UT 84070

T: 801-990-1992













AGREED TO AND ACCEPTED:







INDEMNITEE







___________________________________

(Signature of Indemnitee)







Name: _______________________________




Address:

____________________________




____________________________




____________________________































[SIGNATURE PAGE TO NEXTFIT, INC. INDEMNIFICATION AGREEMENT]





8


